     Case 3:19-cv-08054-MTL-ESW Document 110 Filed 08/06/20 Page 1 of 3




 1    WO                                                                                      KAB

 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9     Jason Derek Krause,                             No. CV 19-08054-PCT-MTL (ESW)
10                           Plaintiff,
11     v.                                              ORDER
12
       Yavapai County, et al.,
13
                             Defendants.
14
15           Plaintiff Jason Derek Krause, who is represented by counsel, brought this civil rights
16    action pursuant to 42 U.S.C. § 1983 and Bivens v. Six Unknown Named Agents of the
17    Federal Bureau of Narcotics, 403 U.S. 388 (1971). (Doc. 56.)
18           In an April 3, 2020 Order, the Court dismissed Defendant Peele from this action on
19    the basis of absolute immunity. (Doc. 83.) Plaintiff now seeks entry of Final Judgment
20    pursuant to Rule 54(b) of the Federal Rules of Civil Procedure as to his claims against
21    Defendant Peele. Defendant Peele opposes the Motion1 on the ground that granting the
22
             1
23              Defendant Erfert, Hueske, Weaver, Yavapai County, Mascher, Diffendaffer,
      McFarland, Williamson, Bellemore, Price and Dannison filed a “Joint Joinder in Defendant
24    Peele’s Response in Opposition to Plaintiff’s Motion for Rule 54(b) Judgment,” but, in the
25    content of their “Joinder,” do not appear to actually join in the Response in opposition to
      the Motion. (See Doc. 101.) Rather, these Defendants appear to agree to the entering of a
26    Rule 54(b) Judgment and appear to request expansion of the relief sought. (See Doc. 101
27    at 2 (“Should the court be inclined to include Rule 54(b) language regarding dismissal of
      Defendant Peele, it should also include Rule 54(b) language as to its entire ruling on the
28    Motion to Dismiss.”).) To the extent these Defendants seek to expand the relief sought by
      Plaintiff, their Motion is procedurally inappropriate for a number of reasons and they cite
     Case 3:19-cv-08054-MTL-ESW Document 110 Filed 08/06/20 Page 2 of 3




 1    Motion will invite piecemeal appeals and force the Court of Appeals “to hear this same
 2    case twice.” (Doc. 100.)
 3           Pursuant to Rule 54(b) of the Federal Rules of Civil Procedure, “ [w]hen an action
 4    presents more than one claim for relief . . . or when multiple parties are involved, the court
 5    may direct entry of final judgment as to one or more, but fewer than all, claims or parties
 6    only if the court determines there is no just reason for delay.” Fed. R. Civ. P. 54(b). Rule
 7    54(b) “was adopted ‘specifically to avoid the possible injustice of delay[ing] judgment o[n]
 8    a distinctly separate claim [pending] adjudication of the entire case . . . . The Rule thus
 9    aimed to augment, not diminish, appeal opportunity.’” Jewel v. Nat’l Sec. Agency, 810
10    F.3d 622, 628 (9th Cir. 2015) (quoting Gelboim v. Bank of Am. Corp., 574 U.S. 405, 410
11    (2015)) (omission in original).
12           “It is left to the sound judicial discretion of the district court to determine the
13    ‘appropriate time’ when each final decision in a multiple claims action is ready for appeal.”
14    Curtiss-Wright Corp. v. Gen. Elec. Co., 446 U.S. 1, 8 (1980) (internal citation omitted). In
15    making this determination, it is proper for courts to consider “whether the claims under
16    review were separable from the others remaining to be adjudicated and whether the nature
17    of the claims already determined was such that no appellate court would have to decide the
18    same issues more than once even if there were subsequent appeals.” Id.
19           Here, there is no question that absolute immunity is a distinct issue, and even if the
20    Court of Appeals were to take other appeals in this action, it would not have to decide
21    absolute immunity more than once and would not have to delve into the facts regarding
22    absolutely immunity more than once. Defendant Peele’s arguments to the contrary are
23    unconvincing. Accordingly, there is no just reason for delay and Plaintiff’s Motion for
24    Rule 54(b) Judgment will be granted.
25    ....
26    ....
27
28    to no law supporting their position. Accordingly, to the extent any relief is sought in this
      “Joinder,” it is denied.

                                                  -2-
     Case 3:19-cv-08054-MTL-ESW Document 110 Filed 08/06/20 Page 3 of 3




 1    IT IS ORDERED:
 2          (1)    The reference to the Magistrate Judge is withdrawn as to Plaintiff’s Motion
 3    for Final Judgment Under Rule 54(b) (Doc. 96).
 4          (2)    Plaintiff’s Motion for Final Judgment Under Rule 54(b) (Doc. 96) is
 5    granted.
 6          (3)    Because there is no just reason for delay, see Fed. R. Civ. P. 54(b), the Clerk
 7    of Court must enter final partial judgment of dismissal solely as to Defendant Peele and
 8    all claims against Defendant Peele.
 9          Dated this 6th day of August, 2020.
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                  -3-
